Citation Nr: 0331703	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  90-43 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to radiation exposure.  


REPRESENTATION

Appellant represented by:	Jonathan M. Coleman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran, who served on active duty from May 1942 to 
November 1945, died in July 1952.  The appellant is the 
surviving spouse of the deceased veteran.

When this matter was last before the Board of Veterans' 
Appeals (Board) in June 2003, it was remanded to the 
Department of Veterans Affairs (VA), Nashville, Tennessee, 
Regional Office (RO) for further development and 
readjudication.  


REMAND

The appellant seeks service connection for the cause of the 
veteran's death contending that his death was the result of 
exposure to ionizing radiation.  She asserts that service 
connection for the veteran's fatal acute monocytic leukemia 
should be granted on a presumptive basis arguing that the 
veteran, who was a pharmacist's mate, had duty in a hospital 
in Nagasaki, Japan, shortly after the nuclear attack on that 
city.  Leukemia is among the diseases for which service 
connection may be granted on a presumptive basis if it is 
shown that the veteran participated in a "radiation-risk 
activity."  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. 
§ 3.309(d) (2003).  Radiation-risk activity includes official 
military duties within 10 miles of the city limits of 
Nagasaki during the period beginning on August 6, 1945, and 
ending on July 1, 1946.  Id.  

The evidence shows that the veteran had duty within that time 
period that placed him within 30 miles of Nagasaki, but not 
within the 10 mile limit noted above.  Although the 
presumptive regulations may not be applicable because of the 
lack of evidence that would place the veteran within the 
requisite 10 mile limit, service connection could still be 
granted if medical evidence could establish a relationship 


between the veteran's service, including possible radiation 
exposure during service, and his fatal leukemia.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under 
Combee, VA must not only determine whether a veteran had a 
disability recognized by VA as being etiologically related to 
exposure to ionizing radiation, but must also determine 
whether the disability was otherwise the result of active 
service.  In other words, the fact that the requirements of a 
presumptive regulation are not met does not in and of itself 
preclude a claimant from establishing service connection by 
way of proof of actual direct causation.

In February 1991, in accordance with the provisions of 
38 C.F.R. § 3.311, the Board issued a remand that required 
the interpretation of a radiation dose estimate that had been 
taken of exposure that the veteran may have had during 
service near Nagasaki, Japan.  Pursuant to that remand, in 
September 1991, the radiation dose was reconstructed in a 
radiation review conducted by the VA Assistant Chief Medical 
Director for Environmental Medicine.  Based upon that 
reconstructed dose, a medical opinion was issued to the 
effect that there was no reasonable possibility that the 
veteran's leukemia was related to his exposure to ionizing 
radiation.  Based partly upon that opinion, the appellant's 
claim was denied.  

In May 2003, the National Research Council (NRC) published a 
report that found that the methods used by the Defense Threat 
Reduction Agency (DTRA) to calculate reconstructed dose 
estimates required under 38 C.F.R. § 3.311 were generally 
valid for estimating average dose exposure, but that the 
method used to calculate upper bound doses often 
underestimated exposure and was highly uncertain.  
Consequently, it is incumbent upon VA to obtain from DTRA a 
reconstructed dose estimate for the veteran's radiation 
exposure using the revised methodology endorsed in the NRC 
report, and to readjudicate the appellant's claim based upon 
that additional evidence.  



In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit Court made a conclusion similar to the 
one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Pursuant to the Board's June 2003 
remand, the RO sent to the appellant and her attorney a 
supplemental statement of the case in July 2003.  The 
supplemental statement of the case included the language of 
38 C.F.R. § 3.159(b)(1).  The appellant was also requested to 
respond to the supplemental statement of the case within 60 
days.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 



2.  The RO should forward the necessary 
information to the Defense Threat 
Reduction Agency (DTRA) to obtain a 
reconstructed dose estimate of the 
veteran's exposure to radiation during 
service, using the revised methodology 
endorsed by the National Research Council 
in its May 8, 2003 report.  

3.  If a reconstructed dose estimate of 
the veteran's exposure to ionizing 
radiation is obtained, the appropriate 
opinions should then be obtained for 
adjudication of the appellant's claim 
under the provisions of 38 C.F.R. § 
3.311(b) and (c).

4.  After the above development, the RO 
should review the claim.  If the decision 
remains adverse to the appellant, an 
appropriate supplemental statement of the 
case should be sent to her and her 
attorney. They should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 


Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, pars. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


